           Case 7:18-mj-08674-UA Document 11 Filed 12/04/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                           "X

United States of America
                               Governments) 2nd ORDER OF CONTINUANCE

               -against- Case Number: 18M8674


Paul Rosenfeld

                               Defendant(s)
                                            -X




Adjourned to 1/2/19 by Paul E. Davison United States Magistrate Judge, having

found that the ends of justice served thereby, outweigh the best interest of the public and the

defendant in a speedy trial, and that the failure to grant a continuance would be a miscarriage of


justice.




DATED: 12/4/18




                                                      PmX?. Davison
                                                      United States Magistrate Judge
